EXHIBIT PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2008 PEOPLES BANCORP INC. Amended and Restated 2006 Equity Plan THIS PLAN was adopted on the 9th day of February, 2006, by the Board and approved by the shareholders of the Company on April 13, 2006. Section 12.1 of this Plan was amended by the Board on June 8, 2006.Section 5.7(b) of this Plan was amended by the Board on February 8, 2007.This Plan is hereby amended and restated effective December 11, 2008. ARTICLE I PURPOSE AND EFFECTIVE DATE 1.1PURPOSE. The purpose of the Plan is to provide financial incentives for selected Employees, Advisors and Non-Employee Directors, thereby promoting the long-term growth and financial success of the Company by (a) attracting and retaining Employees, Advisors and Non-Employee Directors of outstanding ability, (b) strengthening the Company's capability to develop, maintain, and direct a competent management team, (c) providing an effective means for selected Employees, Advisor and Non-Employee Directors to acquire and maintain ownership of Company Stock, (d) motivating Employees to achieve long-range Performance Goals and objectives, and (e) providing incentive compensation opportunities competitive with peer financial institution holding companies. 1.2EFFECTIVE DATE AND EXPIRATION OF PLAN. The Plan originally became effective on April 13, 2006.Unless earlier terminated by the Board pursuant to Section 12.2, the Plan shall terminate on the tenth anniversary of its Effective Date.
